Citation Nr: 1023759	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  08-20 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for asbestosis, to 
include pulmonary fibrosis and pleural plaques.

2.  Entitlement to service connection for hypertension, to 
include as secondary to asbestosis.

3.  Entitlement to service connection for coronary artery 
disease, to include as secondary to asbestosis.

4.  Entitlement to service connection for skin rash.

5.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to February 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the Veteran's claims for service connection for 
asbestosis, hypertension, coronary artery disease, and a skin 
rash, as well as his claim for a total rating. 

During the hearing before the undersigned in March 2010, the 
Veteran withdrew his claims for service connection for 
hypercholesterolemia, Barrett's esophagus, prostate cancer 
and gall bladder removal.  Accordingly, this decision is 
limited to the issues set forth on the preceding page.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the competent medical evidence fails 
to reflect that the Veteran currently suffers from 
asbestosis.

2.  Hypertension was not shown in service or for many years 
thereafter, and there is no evidence suggesting it is related 
to service or service-connected disability.

3.  Coronary artery disease was not shown in service or for 
many years thereafter, and there is no evidence suggesting it 
is related to service or service-connected disability.

4.  Any in-service skin problems were acute and transitory 
and resolved without residual disability.

5.  A skin disability was first shown many years after 
service, and there is no competent evidence suggesting the 
condition is related to service.

6.  The Veteran has work experience as a steel worker, and 
last worked in 1973.  He completed high school.

7.  His service-connected PTSD is not so severe as to prevent 
him from engaging in employment consistent with his education 
and occupational experience.


CONCLUSIONS OF LAW

1.  Asbestosis, to include pulmonary fibrosis and pleural 
plaques, was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009).

2.  Hypertension was not incurred in or aggravated by active 
service, nor may such be presumed, and it is not proximately 
due to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).

3.  Coronary artery disease was not incurred in or aggravated 
by active service, nor may such be presumed, and it is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).

4.  A chronic skin rash was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2009).

5.  A total rating based on individual unemployability due to 
service-connected disability is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2009).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, in April, June and November 2006 letters, 
issued prior to the rating decision on appeal, and in a 
letter dated January 2008, the VA provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate his claim for service connection, to include 
what information and evidence must be submitted by the 
Veteran and what information and evidence will be obtained by 
VA.  The November 2006 letter provided the requisite 
information concerning the claim for a total rating.  These 
letters also advised the Veteran of how the VA determines a 
disability rating and assigns an effective date, and the type 
of evidence which impacts such.  The case was last 
readjudicated in June 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the 
available service treatment and personnel records, private 
and VA medical records, various articles, lay statements, and 
the Veteran's testimony at a hearing before the undersigned.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by submitting evidence and 
testimony.  Thus, he was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the claimant.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

In May 2006, the National Personnel Records Center reported 
that the original service treatment records were moldy and 
brittle and could not be mailed to the VA.  Instead, 
photocopies of the available records were sent.  In cases 
such as these, the VA has a heightened duty to explain its 
findings and conclusions and to consider carefully the 
benefit of the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 
83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board's analysis of the Veteran's claim was 
undertaken with this duty in mind.  The case law does not, 
however, lower the legal standard for proving a claim for 
service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all the 
evidence that may be favorable to the Veteran.  Russo v. 
Brown, 9 Vet. App. 46 (1996).

Several letters specifically requested that the Veteran send 
information concerning any treatment he received while in 
service.  No response was received.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

The regulations provide that service connection is warranted 
for disability which is proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that effective October 10, 2006, 38 
C.F.R. § 3.310 was amended to conform to the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Allen.  Based upon the facts in this case, neither version is 
more favorable and the regulatory change does not impact the 
outcome of the appeal.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 
Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 
(1999).  For secondary service connection, there must also be 
medical nexus evidence establishing a connection between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

	I.  Asbestosis

The Veteran asserts service connection is warranted for 
asbestosis, to include pulmonary fibrosis and pleural 
plaques.  He states he was a winch operator and a crane 
operator in service, and that his job involved unloading 
cargo from ships.  He reports there were times he stayed on 
the ship for 24 hours at a time, including once when he was 
on the ship for 23 days.  He claims he noticed fibers on the 
bunk on which he slept.  He adds he sometimes was required to 
work in the cargo compartments of the ships.  He maintains 
that the compartment from which he operated the winch was 
near the brakes which were made of asbestos.  He argues that 
there was dust when he breathed.  In a June 2006 statement, 
the Veteran stated he was exposed to asbestos while working 
in the boiler room of the ship; however, he did not mention 
this during his hearing testimony.

The evidence supporting the Veteran's claim includes his 
statements and some of the medical findings.  The impressions 
following a November 1998 chest X-ray read by Dr. Harron were 
bilateral interstitial fibrosis consistent with asbestosis 
and bilateral pleural disease, consistent with asbestos-
related disease.  

In April 1999, a private physician, Dr. Casolaro, concluded 
the Veteran had pulmonary asbestosis based on his history of 
occupational exposure to asbestos, the abnormal chest X-ray 
report from Dr. Harron, and abnormal pulmonary function 
tests.  

The evidence against the Veteran's claim includes the service 
records and the post-service medical evidence of record.  The 
record demonstrates the Veteran served in the United States 
Army.  The available personnel records show he was a crane 
operator and lifted and moved heavy objects on construction 
with a diesel powered crane.  He also made minor repairs on 
the crane.  

The Board notes that asbestosis was initially diagnosed more 
than 50 years following the Veteran's discharge from service.  
The Board concedes that asbestos-related disease may be 
manifested many years after exposure.  

Initially, the Board notes that while the Veteran is 
competent to testify that there were fibers on his bunk, he 
is not competent to say they were asbestos.  Moreover, his 
military occupational specialty is not one that would 
ordinarily expose him to asbestos.  Regardless, even assuming 
for the sake of argument that the Veteran was exposed to 
asbestos during his military service, the Board finds that 
the competent evidence fails to reflect that he currently 
suffers from this disorder, or has at any point during the 
course of his claim. 

Despite the diagnosis of asbestosis rendered by Dr. Harron 
and Dr. Casolaro in November 1998 and April 1999 
respectively, none of the medical evidence dating thereafter 
reflects that he suffers from such disorder.  While an 
October 1999 medical report indicated the Veteran reporting a 
history that he was told he had asbestosis, all of the 
medical records dating thereafter reveal no diagnosis, 
treatment, or findings of the disorder.  Importantly, a chest 
X-ray in August 2002 revealed clear lungs with no evidence of 
mass, infiltrate, effusion or active disease.  Likewise, an 
April 2005 chest X-ray, which was ordered due to the Veteran 
reporting a history of shortness of breath and history of 
exposure to asbestos, revealed clear lungs with no definite 
pleural thickening or calcifications seen.  None of the 
current private treatment records reflect the diagnosis of 
any pulmonary disease, and his complaints of shortness of 
breath have been attributed to his heart disease.  VA 
outpatient records do not reflect any treatment for 
asbestosis or any lung disorder, nor is asbestosis or a lung 
disorder noted on the problem list.  

While a radiologist diagnosed asbestosis in 1998 and a 
physician used that X-ray report to support the diagnosis of 
asbestosis in 1999, the Board finds such opinions are 
entitled to little probative weight.  In this regard, such 
opinions were apparently provided in response to the 
Veteran's litigation against his former employer, as the 
medical records were mailed to an attorney.  The Board finds 
it significant that no subsequent X-rays confirmed those 
physicians' conclusions.  Further, federal caselaw reflects 
that Dr. Harron has worked exclusively for plaintiffs' 
lawyers, reading X-rays and diagnosing asbestosis and 
silicosis for use in litigation since 1995.  In re Silica 
Products Liability Litigation, 398 F.Supp.2d 563, 604 
(S.D.Tex.,2005).  During the litigation in In Re Silica it 
was discovered that, when it came to isolating the doctors 
who diagnosed the plaintiffs with silicosis, of the 8000 
doctors listed, the 9000 plaintiffs were diagnosed with 
silicosis by only 12 doctors, one of whom was Dr. Harron.  It 
was noted that in virtually every case, these doctors were 
not the plaintiffs' treating physicians, did not work in the 
same city or even state as the plaintiffs, and did not 
otherwise have any obvious connection to the plaintiffs.  
Rather, these doctors instead were affiliated with a handful 
of law firms and mobile X-ray screening companies.  Id. at 
580.  It was further noted that "in every one of the 
approximately 6,350 reports purportedly issued by Dr. Harron, 
Dr. Harron failed to write, read, or personally sign the 
actual report."  Id. at 605.  It was further noted that, 
despite the asbestosis and silicosis having very different 
radiographic findings, Dr. Harron diagnosed plaintiffs with 
asbestosis for one litigation, then later diagnosed the same 
people based on those same X-rays as having silicosis for a 
different litigation.  Id. at 608.  Of further note, in 
Harron v. Daines, 2010 WL 2303200 (N.Y.A.D. 3 Dept.,2010) it 
was revealed that the Bureau of Professional Medical Conduct 
initiated a referral proceeding against Dr. Harron based upon 
disciplinary action for making misrepresentations in 
diagnostic reports produced for plaintiffs in connection with 
his work as a medical expert in silica/silicosis tort 
litigation.  The above cases raise a serious question as to 
the credibility of the findings on the 1998 X-ray, especially 
when considered in light of the more recent X-rays showing no 
asbestos related findings.  Further, as the 1999 opinion was 
rendered based upon that 1998 X-ray report, the credibility 
of that opinion is likewise suspect.

In any event, the Veteran filed his claim in March 2006.  
None of the medical evidence of record dating from 2002 to 
the present reflects a diagnosis of asbestosis or any lung 
disease.  The only medical evidence in the record showing 
such a diagnosis was rendered years before the current claim 
was filed and was rendered in response to private litigation.  
The Veteran testified that he had an asbestos lawsuit against 
his company after service; he gave a history to his treating 
physicians of working for a steel mill as a mill worker and 
doing some welding.  The diagnosis of asbestosis as provided 
on the private treatment report linked the disorder to 
occupational exposure, with no mention of any exposure to 
asbestos during military service.  Regardless, X-rays taken 
in 2002 and in 2005 reveal the Veteran's lungs to be clear.  
The 2005 X-ray was conducted based on the reported history of 
asbestos exposure, but asbestosis or related pleural findings 
were not shown. 

In summary, there is no competent, probative and credible 
evidence of the current existence of asbestosis at any point 
during the course of the claim.  Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C.A. §§ 1110; 1131.  In the absence of proof of present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. 
Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires 
existence of present disability for VA compensation 
purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).  

Accordingly, as the preponderance of the evidence is against 
the claim, service connection for asbestosis, to include 
pulmonary fibrosis and pleural plaques is denied.  

The Board notes that a VA examination was not conducted on 
this issue.  However, such examination is not required when 
the evidence fails to reflect a current disability.  While 
the Veteran contends he has suffered from breathing problems, 
there is ample medical evidence of record indicating that 
such is not the result of a current lung disorder.  As such, 
the Board finds that a VA examination is not required in this 
case.  38 C.F.R. § 3.159(c)(4).  

        II.  Hypertension and coronary artery disease 

Where a veteran served 90 days or more during a period of war 
service after December 31, 1946, and hypertension or coronary 
artery disease becomes manifest to a degree of 10 percent or 
more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

With respect to the claims for service connection for 
hypertension and coronary artery disease, the available 
service treatment records are negative for any findings 
pertaining to either disorder.  The initial clinical 
indication in the record of hypertension is in 1998 and of 
coronary artery disease is in 1999.  Thus, these disabilities 
were first documented in the record more than 50 years 
following the Veteran's discharge from service.  

The Veteran's primary contention is that these disorders are 
related to asbestosis.  However, inasmuch as service 
connection has been denied for asbestosis, there is no basis 
upon which to establish service connection as secondary to 
that disorder.  No medical evidence has been submitted 
suggesting that either disability is related to service.  

The Veteran testified that he possibly had hypertension after 
he tried to get a job after service and was told his blood 
pressure was high.  He did not provide a date and indicated 
that the company no longer existed.  However, as a lay 
person, the Veteran is not competent to diagnose 
hypertension, as such requires medical expertise.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007) (noting general competence to testify as to symptoms 
but not to provide medical diagnosis).  There is no objective 
evidence that the Veteran had hypertension to a compensable 
degree within one year following discharge from service.  
Moreover, the Veteran's contention on this point is being 
made approximately 60 years after his discharge from service, 
which raises questions as to the reliability of the 
recollection.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(Fed.Cir.2006) (the passage of time between the incident and 
the assertion of the incident can be a factor in weighing 
credibility).  

Accordingly, in the absence of clinical evidence of 
hypertension or coronary artery disease during service or for 
many years thereafter, and because service connection for 
asbestosis has been denied, the Veteran's claim for service 
connection for these disorders is denied. 

The Board notes that a VA examination was not scheduled with 
regard to these issues.  However, as there is no competent 
and credible evidence of the conditions in service or for 
many years thereafter, a VA examination is not required to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4).

	III.  Skin rash

The Veteran also asserts service connection is warranted for 
a skin rash.  He reports he was treated for skin problems 
during service, and has continued to experience the same 
condition since his discharge from service.  The evidence 
supporting his claim consists of his statements and some of 
the medical evidence.  The Board notes that when he was seen 
in a VA outpatient treatment clinic in October 2004, he 
complained of a rash on his right lower leg.  It was pruritic 
and non-draining.  Following an examination, the impression 
was dermatitis.  The Veteran was prescribed a topical cream.  

The evidence against the Veteran's claim includes the post-
service medical evidence of record.  The Board points out 
that the October 2004 VA outpatient treatment report is the 
initial clinical evidence of any post-service skin problems.  
It is significant to observe that the Veteran stated at that 
time that the condition was of recent origin.  In physical 
examinations in 2006, it was noted that examination of the 
skin revealed no pruritis, lesions or rash.  None of the 
medical evidence of record dating prior to October 2004 
mentions a rash.

As noted above, the initial indication of any post-service 
skin problem was nearly 60 years following the Veteran's 
discharge from service.  The fact that he stated in October 
2004 to a treatment provider that it was a problem of recent 
onset contradicts his testimony at the hearing that it had 
been present since service.  The Board finds, therefore, that 
the Veteran's allegations as to the onset of his disorder are 
unreliable.  See Buchanan, 451 F.3d at 1337 (Board can 
consider conflicting statements of the veteran in weighing 
credibility).

The Board concludes, accordingly, that the medical evidence 
of record is of greater probative value than the Veteran's 
allegations regarding the onset and etiology of his skin 
disorder.  The Board finds, therefore, that the preponderance 
of the evidence is against the claim for service connection 
for a skin rash.

The Board notes that a VA examination was not scheduled with 
regard to this issue.  However, as there is no competent and 
credible evidence of the conditions in service or for many 
years thereafter, a VA examination is not required.  See 
38 C.F.R. § 3.159(c)(4).

	IV.  Total rating 

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16.

A TDIU rating for compensation purposes may be assigned where 
the schedular rating is less than total, when it is found 
that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more; 
or if there are two or more service-connected disabilities, 
provided at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  For the above purpose of one 60 percent disability 
or one 40 percent disability, disabilities resulting from a 
common etiology or a single accident will be considered as 
one disability.  38 C.F.R. § 4.16(a)(1).  

For a veteran to prevail on a claim for a TDIU rating, the 
record must reflect some factor which takes the case outside 
the norm.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is a recognition that the impairment makes it 
difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  See 38 C.F.R. 4.16(a).  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).

In determining whether appellant is entitled to a total 
disability rating based upon individual unemployability, 
neither appellant's non-service-connected disabilities nor 
advancing age may be considered.  

The Veteran has been granted service connection for PTSD, 
evaluated as 30 percent disabling.

In Fisher v. Principi, 4 Vet. App. 57 (1993), the Court held 
that in a claim for a total rating based on individual 
unemployability due to service-connected disability, where 
the disability rating did not entitle the appellant to a 
total disability rating under 38 C.F.R. § 4.16(a), the rating 
board must also consider the applicability of 38 C.F.R. 
§ 4.16(b), and that the decision or non-decision by the RO 
whether to refer a case to the Director for extra-schedular 
consideration is an adjudicative decision subject to review 
by the Board and the Court.  In this case, the Veteran does 
not meet the schedular standards under 38 C.F.R. § 4.16(a), 
and the preponderance of the competent evidence fails to 
establish that he is unemployable due solely to his service-
connected PTSD.

The record discloses the Veteran has work experience as a 
steel worker.  He completed four years of high school, and 
last worked in 1973.

The Veteran was afforded a VA psychiatric examination in 
September 2007.  The diagnoses were PTSD, and generalized 
anxiety disorder.  The Global Assessment of Functioning score 
attributed to PTSD was 65.  The examiner concluded that total 
social and occupational impairment due to symptoms of PTSD 
was not present.  She added that symptoms of PTSD did not 
result in deficiencies in judgment, family relations, work or 
school.  She also stated that there was no objective data 
that the Veteran's anxiety impacted his prior work setting, 
and noted he was employed in the same capacity for 30 years.  
It was also noted the Veteran had retired in 1973 due to 
physical problems.  

The issue in this case is whether the Veteran is capable of 
performing the acts required by employment.  The only 
evidence supporting the Veteran's claim that his service-
connected PTSD renders him unable to seek gainful employment 
consists of his statements.  The Board finds the objective 
findings on the VA psychiatric examination regarding is 
entitled to greater probative weight than the unsupported 
assertions of the Veteran.  In sum, the preponderance of the 
competent evidence fails to establish that the Veteran is 
unemployable due solely to his service-connected PTSD, and 
the claim for a total rating based on individual 
unemployability due to service-connected disability is 
denied.

        V.  Other considerations

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).  




ORDER

Service connection for asbestosis, to include pulmonary 
fibrosis and pleural plaques, is denied.

Service connection for hypertension is denied.

Service connection for coronary artery disease is denied.

Service connection for a skin rash is denied.

A total rating based on individual unemployability due to 
service-connected disability is denied.




______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


